Title: To James Madison from William C. C. Claiborne, 7 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 7 January 1806, New Orleans. “On the morning of the 5. Instant I returned to this City, and read with respectful attention, your communications of the 18. and 25. of November, which did not reach New Orleans until the 3. Instant.
                    “I have long regretted the residence of the Marquis of Casa Calvo, and other Spanish Officers, in this Territory; their intrigues weakened the attachment of our Citizens to their Government—generated discontents—and were made the Ground for belief that the Country, west of the Mississippi, would speedily revert to Spain. I receive therefore, with pleasure, the determination of the President, for their departure—and I shall endeavor to convey his Orders in the same spirit with which they are given me, and to leave no room for discussion.
                    “The Marquis of Casa Calvo is still absent from this City; he was, three weeks ago, on the Occockasaw or Trinity River, where he had contemplated forming a settlement, and to which he proposed inviting the disaffected of this Territory; but it is stated to me that the Lands on the Occockasaw were so unfavorable to improvement and cultivation, that he had abandoned his project, and proposed returning to New Orleans, but by what Route, I am not advised; in the course of tomorrow I shall endeavor to obtain accurate information on this point, and will communicate

to the Marquis, by Express, the Order for his departure. I think it best that the Marquis should not again visit this City. It is not probable that the Order for the departure of the Spanish Officers will excite any commotion in the interior of the Territory, or that it would occasion regret to other persons than the connexions of the individuals concerned; But in New Orleans there are many adherents to the spanish interest—a few of respectable standing in society—but for the most part, composed of characters well suited for mischievous and wicked enterprizes. I do not believe, that, under existing circumstances, the Marquis would encourage acts of violence and hostility, but as his influence here is considerable, and might, if used on the occasion, give rise to a commotion which could not be checked without Bloodshed, I have thought it prudent early to apprize him of the President’s Orders.
                    “I shall indeed be sorry if the excursion of the Marquis should have subjected me to the smallest share of censure. I did suppose that his real objects were unfriendly to the United States, nor did I accredit the assurances to the contrary which he so readily gave me; but, as I doubted my authority to prevent his excursion, I thought it best to state no objections to it; I had, not long before the departure of the Marquis, applied to him (by order of the President) for Passports for Mr. Dunbar and his Party who were about exploring the Red River; and, as an inducement to his ready compliance with my request, I assured him that the object of the Mission was not unfriendly to Spain, and that any Gentleman whom he would name to witness the proceeding, should be received into the Party: to this application a satisfactory response was given, and when the Marquis notified me of his intention to visit Adais, he gave me similar assurances of his unoffending views, and had no objections to any Officer whom I might name, accompanying him; and hence arose the nomination of Captain Turner.
                    “I shall do myself the honor to write you more fully on Tomorrow.”
                